DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1
Claim 1 recites the limitation "the one or more status subframes" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 7
Claim 7 recites the limitation "the one or more status subframes" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claims 2-6, 8-12 
Claims 2-6 and 8-12 are rejected because they depend on a rejected parent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 11140569 in view of Chen et al. (US 2013/0121270).
In reference to claim 1-5
Claims 16-20 of US 11140569 teaches a method that covers substantially all limitations of claims 1-5.
US 11140569 does not teach a radio node comprising memory coupled with the processing circuitry, wherein the memory includes instructions that when executed by the processing circuitry causes the radio node to perform the method.
Chen et al. teaches a radio node (e.g. base station 110x Fig. 9; par. 0095) comprising a memory (e.g. memory 970; Fig. 9 par. 0098) coupled with processing circuitry (e.g. processor 968; Fig. 9 par. 0098), wherein the memory includes instructions that when executed by the processing circuitry causes the radio node to perform a method (par. 0098, 0107-0108).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US 11140569 to include a radio node comprising a memory coupled with processing circuitry, wherein the memory includes instructions that when executed by the processing circuitry causes the radio node to perform the method as suggested by Chen et al. because it would allow a radio node to store and execute instructions to implement the method in order to communicate with a UE.

In reference to claim 7-11
Claims 16-20 of US 11140569 teaches a method that covers substantially all limitations of claims 7-11.
US 11140569 does not teach a non-transitory storage medium including instructions to be executed by processing circuitry (e.g. processor 968; Fig. 9 par. 0098) of a radio network node, whereby execution of the instructions causes the network node to perform the method.
Chen et al. teaches a non-transitory storage medium (e.g. memory 970; Fig. 9 par. 0098) including instructions to be executed by processing circuitry of a radio network node (e.g. base station 110x Fig. 9; par. 0095), whereby execution of the instructions causes the network node to perform a method (par. 0098, 0107-0108).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US 11140569 to include a non-transitory storage medium including instructions to be executed by processing circuitry of a radio network node, whereby execution of the instructions causes the network node to perform the method as suggested by Chen et al. because it would allow a storage medium to store instructions so the instructions can me implemented by a processor of a radio network node in order to communicate with a UE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2014/0341051 pertains to channel state information measurement and reporting for enhanced interference management for traffic adaptation in long term evolution 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466